NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bradford B. Wright on 11/05/2021.
The application has been amended as follows: 
In the claims:
Claim 1, lines 5 and 6, delete “disposed on at least a portion thereof, wherein each magnetizable layer substantially completely encloses” and replace it with -- substantially completely enclosing --. 

Reasons for Allowance
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a structured abrasive article comprising a plurality of shaped abrasive composites disposed on and secured to a major surface of a backing, wherein the shaped abrasive composites comprise magnetizable abrasive particles retained in and dispersed throughout an organic binder, wherein, on a respective basis, 
Moreover, the prior art do not disclose or suggest a method of making a structured abrasive article, the method comprising the consecutive steps:
a) providing a production tool having a mold surface defining a plurality of precisely- shaped cavities;
b) filling at least a majority of the precisely-shaped cavities with a slurry comprising magnetizable abrasive particles dispersed throughout a curable organic binder precursor material, wherein, on a respective basis, the magnetizable abrasive particles each comprise a ceramic body having a magnetizable layer disposed on at least a portion thereof, wherein the magnetizable abrasive particles have an average aspect ratio of at least 3;
c) contacting a major surface of a backing with the mold surface of the production tool while the slurry is disposed within said at least a majority of the precisely-shaped cavities;
d) orienting the magnetizable abrasive particles by means of a magnetic field;
e) at least partially curing the curable organic binder precursor material to form shaped abrasive composites disposed on the major surface of the backing; and
f) separating the shaped abrasive composites from the production tool.
Furthermore, the prior art do not disclose or suggest a method of making a structured abrasive article, the method comprising the steps:

b) orienting the magnetizable abrasive particles by means of a magnetic field;
c) at least partially curing the curable organic binder precursor to form shaped abrasive composites disposed on the major surface of the backing.

Upon further review of the previous Office Action and the rejection made over U.S. Pat. No. 6,773,475 to Ohishi as the primary reference, the examiner finds Applicant’s argument persuasive over the fact that Ohishi does not disclose the shaped abrasive particles comprising magnetizable abrasive particles retained and dispersed throughout an organic binder. Further search did not result in any new references anticipating or rendering the claims obvious. 
Applicant’s Figure 1 provides support for the magnetizable abrasive particles being dispersed throughout an organic binder. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731